Exhibit 10.1(c)
June 1, 2010
AAA Capital Management Inc.
1300 Post Oak Blvd. #350
Houston, Texas 77056
Attention: Mr. Anthony Annunziato

  Re:   Management Agreement Renewals

Dear Mr. Annunziato:
We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2011 and
all other provisions of the Management Agreements will remain unchanged.

  •   AAA Capital Energy Fund L.P.     •   AAA Capital Energy Fund L.P. II     •
  AAA Master Fund LLC     •   Orion Futures Fund L.P.     •   Institutional
Futures Portfolio L.P.     •   Legion Strategies LLC     •   Energy Advisors
Portfolio L.P.     •   Global Futures Fund LTD.     •   Orion Futures Fund
(Cayman) LTD.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.
Very truly yours,
CERES MANAGED FUTURES LLC

     
By:
  /s/ Jennifer Magro
 
   
 
  Jennifer Magro
 
  Chief Financial Officer & Director

      AAA CAPITAL MANAGEMENT INC.
 
   
By:
  /s/ Anthony Annunziato
 
   
Print Name: 
Anthony A. Annunziato

JM/sr

 